       Case 1:19-cv-04327-VEC Document 112 Filed 07/01/20 Page 1 of 1




  WARS'HAW

  BURSTEIN



Warshaw Burstein, LLP                                                        James E. Figliozzi
575 Lexington Avenue                                                         Counsel
New York, NY I 0022                                                          {212) 984-7792
(212) 984-7700                                                               jfigliozzi@wbny.com

                                                              July I, 2020

Hon. Valerie E. Caproni
United States District Comt
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     Feibleman v. The Trustees o/Columbia University, 19-CV-4327 (VEC)

Dear Judge Caproni:

        We represent Plaintiff Ben Feibleman in the referenced action. Pursuant to Your Honor's
Order dated June 28, 2019 (ECF 43), we write on behalf ofPlaintiff and Defendant The Trustees of
Columbia University in the City of New York (together, the "Parties") to submit this Joint Report on
the Status and Progress ofDiscovery.

        Discovery in this case is ongoing. The parties recently resolved a potential disputeregaroing
Columbia's production of documents related to other Gender-Based Misconduct matters. The
Parties continue to work diligently to exchange electronic discovery in this matter and plan on
providing supplemental productions as soon as possible this month. At this time, there are no
discovery disputes or issues requiring the Court's intervention.

       Your Honor's attention to this matter is greatly appreciated.


                                                     Respectfully submitted,


                                                     J~F~~
                                                     Kimberly C. Lau

cc:    Counsel for Defendant (via ECF)
